Art Unit: 2836DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-10-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iisaka et al. (US 2009/0133942) in view of Uchida (US 2012/0212074)

Re Claims 1, 8; Iisaka disclose a method of detecting a receiving-end module (10), for a supplying-end module (40) of an induction type power supply system, the supplying-end module comprising a supplying-end coil (L1), the method comprising (Fig. 2): 
detecting the supplying-end coil (L1) to obtain a self-resonant frequency (Fr2 or Fr3) of the supplying-end coil; (Fig. 10c)

performing the following steps when the self-resonant frequency is determined to be smaller than the basic frequency and the degree of the self-resonant frequency smaller than the basic frequency exceeds a threshold (Fig. 3b discloses the threshold being used to determine a presence of a load , also see par 0132): 
sending an activation signal and starting to supply electric power when a data code corresponding to the activation signal is received.(Par 00152-154)
Iisaka does not disclose obtaining a first output power level corresponding to the self-resonant frequency; 
However Uchida discloses obtaining a first output power level corresponding to the self-resonant frequency; (Fig. 7)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have obtained the power level corresponding to the resonant frequency in order to determine the presence of a particular load so that the load is power effectively to prevent over and under voltage situation.


Re Claim 2; Iisaka disclose further comprising enabling a learning mode and performing the following step in the learning mode: obtaining the self-resonant frequency of the supplying-

Re Claim 7; Iisaka does not disclose wherein when the supplying-end module does not receive the data code corresponding to the activation signal, the method further comprises the following steps: resending the activation signal;
 stopping sending the activation signal and detecting the self-resonant frequency of the supplying-end coil when the number of times the activation signal is sent reaches a specific number and the data code is not received; and 
restarting to perform the steps in claim 1 when detecting that the self-resonant frequency of the supplying-end coil changes.
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have performed the steps above to determine when the self-resonant frequency of the supplying-end coil changes since that’s the conventional approach of detecting the change in supply-end coil. 

Re Claim 8; Uchida discloses wherein the supplying-end coil supplies electric power with the first output power level when the data code corresponding to the activation signal is received. (Par 00152-154)

Re Claim 9; Iisaka disclose wherein the step of obtaining the first output power level corresponding to the self-resonant frequency is performed after the self-resonant frequency stops changing for a period of time. (Fig. 10c)

Re Claim 10; Iisaka disclose further comprising: stopping supplying electric power when the self-resonant frequency is determined to be close to or greater than the basic frequency. (Fig. 10c when the self-resonant frequency is determined to be close to the basic frequency it’s determined that there is no load present thus stop power transfer).

Re Claim 11; Iisaka disclose a supplying-end module (10) for an induction type power supply system, for detecting a receiving-end module (40) of the induction type power 30supply system, the supplying-end module comprising: 4Appl. No. 15/836,904 Reply to Office action of August 25, 2020 
a supplying-end coil (L1); and 
a processor (20), configured to perform the following steps: 
detecting the supplying-end coil to obtain a self-resonant frequency (Fr2 or Fr3) of the supplying-end coil (L1); 
5comparing the self-resonant frequency (Fr2 or Fr3) with a basic frequency (Fr1) detected on the supplying-end coil to determine  whether the self-resonant frequency is smaller than the basic frequency; (Fig. 10c shows based on the height between the frequencies, the Fr2 and Fr3 is smaller than the basic frequency Fr1 and also see par 0200) and 
performing the following steps when the self-resonant frequency is determined to be smaller than the basic frequency and the degree of the 10self-resonant frequency smaller than the basic frequency exceeds a threshold: (Fig. 10c shows based on the height between the frequencies, the Fr2 and Fr3 is smaller than the basic frequency Fr1 and also see par 00200) 

Iisaka does not disclose obtaining a first output power level corresponding to the self-resonant frequency; 
However Uchida discloses obtaining a first output power level corresponding to the self-resonant frequency; (Fig. 7)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have obtained the power level corresponding to the resonant frequency in order to determine the presence of a particular load so that the load is power effectively to prevent over and under voltage situation.

Re Claim 12; Iisaka disclose further comprising a memory (Not shown), wherein the processor further enables a learning mode and performs the following step in the learning mode: obtaining the self-resonant frequency of the supplying-end coil when there is no object put in a sensing area of the supplying-end coil, and storing the self-resonant frequency in the memory as the basic frequency. (Fig. 7, B1 or no load)

Re Claim 17; Iisaka does not disclose wherein when the supplying-end module does not receive the data code corresponding to the activation signal, the processor further performs the following steps: resending the activation signal; stopping sending the activation signal and detecting the self-resonant frequency of the supplying-end coil when the number of times the activation signal is sent reaches a specific number and the data code is not received; and 
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have performed the steps above to determine when the self-resonant frequency of the supplying-end coil changes since that’s the conventional approach of detecting the change in supply-end coil. 


Re Claim 18; Iisaka disclose wherein the supplying-end coil supplies electric power with the first output power level when the data code corresponding to the activation signal is received.(supplying power to the load is considered as the first power level when the code corresponding to the activation signal is received Par 00152-154)

Re Claim 19; Iisaka disclose wherein the step of obtaining the first output power level corresponding to the self-resonant frequency is performed after the self-resonant frequency stops changing for a period of time. (Fig. 10c)

Re Claim 20; Iisaka disclose wherein the processor further performs the following step: controlling the supplying-end coil to stop supplying electric power when the self-resonant frequency is determined to be close to or greater than the basic frequency. (Fig. 10c)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-10-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2010/0270867) in view of Lee et al. (US 2013/0082653)

Re Claims 1, 8; Abe discloses a method of detecting a receiving-end module (B), for a supplying-end module (A) of an induction type power supply system, the supplying-end module comprising a supplying-end coil (10), the method comprising: (Fig. 5)
detecting the supplying-end coil (10) to obtain a self-resonant frequency of the supplying-end coil; (Par. 0067 the self-resonant frequency of the coil is about 100khz)
comparing the self-resonant frequency with a basic frequency detected on the supplying-end coil to determine whether the self-resonant frequency is smaller than the basic frequency (Fig. 9 and par 0077, the basic frequency is equal to the resonant frequency and therefore constant); 
performing the following steps when the self-resonant frequency is determined to be smaller than the basic frequency (Par. 0080 and 81, change in the amplitude of the frequency indicates that a presence of the load. As shown in Fig. 9, the resonant frequency of is smaller when the load is present as compared to the absence of the load) and the degree of the self-resonant frequency smaller than the basic frequency exceeds a threshold; (Par. 0082)

Asanuma does not disclose sending an activation signal with the first output power, and starting to supply electric power when a data code corresponding to the activation signal is received. 
Lee discloses sending an activation signal with the first output power level, and starting to supply electric power when a data code corresponding to the activation signal is received and wherein the supplying-end coil supplies electric power with the first output power when the data code corresponding to the activation signal is received.  (Fig. 2 From S120-S190 and also see Par 0041-0042).
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have exchange data between the transmitter and the receiver to transfer power effectively. 

Re Claim 2; Asanuma discloses further comprising enabling a learning mode and performing the following step in the learning mode: obtaining the self-resonant frequency of the supplying-end coil when there is no object put in a sensing area of the supplying-end coil, and storing the self-resonant frequency as the basic frequency. (Par. 80-82)

Re Claim 7; the combination of  Abe and Lee does not disclose wherein when the supplying-end module does not receive the data code corresponding to the activation signal, the method further comprises the following steps: resending the activation signal; stopping sending the activation signal and detecting the self-resonant frequency of the supplying-end coil when the number of times the activation signal is sent reaches a specific number and the data code is not 
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have performed the steps above to determine when the self-resonant frequency of the supplying-end coil changes since that’s the conventional approach of detecting the change in supply-end coil. 

Re Claim 9; Abe discloses wherein the step of obtaining the first output power corresponding to the self-resonant frequency is performed after the self-resonant frequency stops changing for a period of time. (Fig. 9)

Re Claim 10; Abe discloses further comprising: stopping supplying electric power when the self-resonant frequency is determined to be close to or greater than the basic frequency. (Fig. 9 when the self-resonant frequency is determined to be close to the basic frequency it’s determined that there is no load present thus stop power transfer).

Re Claims 11 and 18; Abe discloses a supplying-end module (A) for an induction type power supply system, for detecting a receiving-end module (B) of the induction type power supply system, the supplying-end module comprising: (Fig. 14)
a supplying-end coil (10, Fig. 14); and 
a processor (14), configured to perform the following steps: 
detecting the supplying-end coil to obtain a self-resonant frequency of the supplying-end coil; (Par. 0067 the self-resonant frequency of the coil is about 100khz)

obtaining a first output power level corresponding to the self-resonant frequency when the self-resonant frequency is determined to be smaller than the basic frequency (Par. 0080 and 81, change in the amplitude of the frequency indicates that a presence of the load. As shown in Fig. 9, the resonant frequency of is smaller when the load is present as compared to the absence of the load) and the degree of the self-resonant frequency smaller than the basic frequency exceeds a threshold; (Par. 0082)
obtaining a first output corresponding to the self-resonant frequency (Par. 0082)

Abe does not disclose controlling the supplying-end coil to send an activation signal with the first output power level, and controlling the supplying-end coil to start to supply electric power when a data code corresponding to the activation signal is received.
Lee discloses sending an activation signal with the first output power, and starting to supply electric power when a data code corresponding to the activation signal is received and wherein the supplying-end coil supplies electric power with the first output power when the data code corresponding to the activation signal is received.  (Fig. 2 From S120-S190 and also see Par 0041-0042).
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have exchange data between the transmitter and the receiver to transfer power effectively. 

Re Claim 12; Abe discloses further comprising a memory, (par. 0081) wherein the processor further enables a learning mode and performs the following step in the learning mode: obtaining the self-resonant frequency of the supplying-end coil when there is no object put in a sensing area of the supplying-end coil, and storing the self-resonant frequency in the memory (6) as the basic frequency. (Par. 80-82, 111 and Fig. 9, 14)


Re Claim 17; the combination of  Abe and Lee does not disclose wherein when the supplying-end module does not receive the data code corresponding to the activation signal, the processor further performs the following steps: resending the activation signal; stopping sending the activation signal and detecting the self-resonant frequency of the supplying-end coil when the number of times the activation signal is sent reaches a specific number and the data code is not received; and restarting to perform the steps in claim 11 when detecting that the self-resonant frequency of the supplying-end coil changes.
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have performed the steps above to determine when the self-resonant frequency of the supplying-end coil changes since that’s the conventional approach of detecting the change in supply-end coil. 


Re Claim 19; Abe discloses wherein the step of obtaining the first output power corresponding to the self-resonant frequency is performed after the self-resonant frequency stops changing for a period of time. (Fig. 9)

Re Claim 20; Abe discloses wherein the processor further performs the following step: controlling the supplying-end coil to stop supplying electric power when the self-resonant frequency is determined to be close to or greater than the basic frequency. (Fig. 9 when the self-resonant frequency is determined to be close to the basic frequency it’s determined that there is no load present thus stop power transfer).

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Applicant argues

(1)    In the previous Response to Office action, the applicant amended the claims to specify "obtaining a first output power level corresponding to the self-resonant frequency; and sending an activation signal with the first output power level, and starting to supply electric power when a data code corresponding to the activation signal is received" and explained that the cited references fail to teach the "output power level" and "sending activation signal based on the output power level". 
However the examiner respectfully disagree with the applicant’s remarks, the claim does not disclose a second power level or multiple power level and because the combination of Lee and Abe discloses a power level based on an activation signal, the examiner equates the power level as the first power level. Furthermore the relationship between power and frequency is inversely proportional to each other and thus the presence of frequency indicates the presence of a power level. 

The applicant also pointed out "Lee and Abe cannot be reasonably combined such that the supplying-end device of Lee applies the output power level obtained from Abe to output the activation signal... Abe fails to obtain the output power level corresponding to the self-resonant frequency. Also, the power amount (i.e., power level) of Lee cannot be determined from the resonant frequency of Abe without improper hindsight." According to MPEP 2145, the Examiner is requested to fully consider this argument and make a response. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

It should be noted that the "output power level" corresponding to "self-resonant frequency" is a basic concept of the instant application (see Table 1 and related paragraphs in the description of the instant application). Due to the correspondence between the self-resonant frequency and the coil distance, the optimal output power level corresponding to the coil distance can be obtained. Neither Abe nor Lee teaches the feature "obtaining the output power level corresponding to the self-resonant frequency" as readable in claim 1 of the instant application. 

(2)    In the previous Response to Office action, the applicant explained that "Abe fails to teach detecting the coil frequency, and thus fails to teach the feature 'detecting the supplying-end coil to obtain a self-resonant frequency of the supplying-end coil' as readable in claim 1 of the instant application. That is, the inverter circuit 11 of Abe is merely served to convert the AC current to high frequency current, but there is no teaching associated with detecting the frequency". According to MPEP 2145, 9 
the Examiner is requested to fully consider this argument and make a response. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Due to the correspondence between the self-resonant frequency and the coil distance, the optimal output power level corresponding to the coil distance can be obtained.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, the statement "As long as the self-resonant frequency of the supplying-end coil 116 is smaller than the basic frequency, a threshold is met" is based on improper 11 
hindsight. The feature "comparing" with a threshold is a definite operation, which cannot be reached by merely considering two unrelated signals but having different frequencies in the cited reference. Although Abe teaches two different signals (high frequency voltage signal and envelope) having different frequencies, Abe is silent on comparing these two frequencies. Note that Abe aims at detecting the load device, and it can only consider the comparison of the same 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
04/30/2021
Primary Examiner, Art Unit 2836